DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites the limitation “the minimum necessary distance”, however there is no description in the specification that establishes the meets and bounds of what applicant defines as a “necessary distance” with respect to fitting a display and encoder between two wall panels.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims that depend therefrom is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and all claims that depend therefrom recite the limitation “the minimum necessary distance” which is a relative term which renders the claim indefinite.  The term " minimum necessary distance" is not defined by the claim, nor does the specification provide a standard for ascertaining what distance is “necessary” and what distance is not “necessary”, and one of ordinary skill in the art would not be reasonably apprised of what structure is or is not included within the term “necessary”. While the present specification recites “necessary jacks” and “that which is necessary for the bottom of said front wall panel to reach the same horizontal plane as the bottom of said back wall panel” neither of these is the claimed “minimum necessary distance” which is claimed with respect to the front and back wall panels to accommodate both electronic display assembly and encoder. (see MPEP 2173.05(b)) 
This claim limitation is interpreted as being disclosed by any and all features that one of ordinary skill would understand as accommodating a display and encoder. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 2006/0082958).
Regarding claim 1: Fujiwara discloses:
An enclosure for a device featuring an encoder and an electronic display comprising: 
a) a top part of said enclosure (e.g. above the base of 1 FIG.10) having a vertical front wall panel (e.g. side of 11 opposite 11a  including upper curved and bottom straight sections FIG.2), then bending upward from the top of said front wall panel at an optimal viewing angle of between 5 and 25 degrees relative to the horizontal plane to a display panel (e.g. 20 FIG.2, angles disclosed paragraph [0063] encompass 5-25 bending of 1 shown e.g. FIG.10) which includes an opening for viewing an electronic display (for 21, FIG.2), then bending downward (both FIG.7(a) and FIG.7(b) show instances where 22 is bent and downward from the 21 face of 20) ninety degrees (90°) from said display panel to a third panel (e.g. at least one bend downward from the 21 face of 20 down to 22 shown FIG.7(b)), which angle accommodates an electronic display assembly (e.g. 4, 21, FIG.2) within said enclosure beneath said display panel (as shown e.g. FIG.6), then bending outward at an angle which mirrors the angle of said display 
b) a front wall panel height such that the bottom of said front wall panel reaches the same horizontal plane as the bottom of said back wall panel (large sections of 11 indicated either sides along horizontal sections through panel P FIG.2); 
c) a hole (e.g. 5 FIG.2) or cutout (cutout shown in 3 for buttons 31 of 61 FIG.8) on said encoder panel for attaching said encoder at sufficient distance from said third panel so said encoder with attached knob (round button of 61 shown FIG.5) will not contact said third panel (third panel held below 3 by “stopper” 14 shown FIG.4, described paragraph [0063]); 
d) a third panel tall enough so that the tallest point of said enclosure is above the height of the top of said encoder with attached knob (e.g. 20 may be raised above 3 as indicated FIG.2); 
e) an encoder panel sufficiently long so that no part of said encoder with attached knob extends beyond said back wall panel (shown e.g. FIG.5, all buttons within 61 which is within the footprint of 11); 
f) the minimum necessary distance between said front wall panel and said back wall panel to accommodate both said electronic display assembly and said encoder with attached knob; (elimination of need for additional space described paragraph [0007], with paragraph [0016] describing the solutions of the present application with respect to the flaws of paragraph [0007])
g) a corresponding bottom part (e.g. bottom of 1 shown FIG.8) having a bottom panel which creates the footprint for said enclosure (as would be understood from e.g. FIG.8), and two 

Regarding claim 2: Fujiwara discloses:
said hole or cutout for attaching said encoder is centered horizontally across said encoder (holes for 31 centered as shown e.g. FIG.5) panel when looking from the front of said enclosure, making said encoder equally accessible to right or left-handed users (e.g. shown FIG.2).

Regarding claim 3: Fujiwara discloses:
the height of said back wall panel is sufficient to allow for any other necessary jacks or components (such as a paper tray, paragraph [0045]).

Regarding claim 4: Fujiwara discloses:
said back wall panel includes a hole for attaching a voltage regulator which allows said enclosure to act as a heat sink (hole for 41 allows for access to and ventilation of the insides of scanner section 4 and circuit 61 paragraph [0074]).

Regarding claim 5: Fujiwara discloses:


Regarding claim 8: Fujiwara discloses:
a protective lens for said electronic display assembly is attached to the bottom of said display panel (lens of scanner 4 disclosed as being below 21 FIG.6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 2006/0082958) in view of Muraki (US 2007/0002290).

Regarding claim 6 Fujiwara discloses: 
The enclosure of Claim 1
Fujiwara does not explicitly disclose: 
a single piece of sheet of metal is used to create said top part
Muraki teaches:
a single piece of sheet of metal is used to create said top part (described paragraph [0077])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Muraki as pointed out above, in Fujiwara, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: shielding of the circuits inside the housing (paragraph [0077]).


The enclosure of Claim 1
Fujiwara does not explicitly disclose: 
created using injection-molded plastic
Muraki teaches:
created using injection-molded plastic (injection molding of synthetic resin paragraph [0080])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Muraki as pointed out above, in Fujiwara, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the integral formation of a plurality of physical features in a single process step, thereby simplifying the manufacture of the device (paragraph [0080]).

Response to Arguments
Applicant's arguments filed 2020-11-20 have been fully considered but they are not persuasive.
Regarding applicant’s argument that “Fujiwara never mentions any encoder”
It is noted that the present application provides no guidance as to what defines an “encoder” and that, as such, the claim is given its plain meaning (see MPEP 2111.01).

1a: to convert (something, such as a body of information) from one system of communication into another especially : to convert (a message) into code
b: to convey symbolically the capacity of poetry to encode ideology— J. D. Niles
2: to specify the genetic code for
In the case of Fujiwara at least the keys in the operation section 3 encode from a keypress into a code in/on the control circuit substrate which is accommodated under the key operation section (as described abstract).

Regarding applicant’s argument that “the electronic display is separate from the enclosure for that device”
As shown in FIG.2 of Fujiwara, display 20 is clearly shown as part of and integral to apparatus 1, however even if the display were separable from apparatus 1, there is no limitation of claim 1 that requires integral formation, or that forbids separate formation, and so the prior art discloses the argued limitation insofar as one of ordinary skill in the art would understand it given the broadest reasonable interpretation in light of the specification without importing limitations from the specification into the claims (MPEP 2111).

Regarding applicant’s argument that “Fujiwara Figure 10 does not show a separate top part of the enclosure as cited by the examiner”


Regarding applicant’s argument that “Fujiwara Figure 8 further shows a cutaway view confirming that continuous enclosure design”
As noted above, there is/are no limitations with respect to “separate” recited in the current claims of record, and that FIG.8 of Fujiwara clearly shows numerous sections, including the base of 1 nested within the upper portions of 1, as required by the claim(s).   
Further it must be noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).

Applicant argues: “Fujiwara [0070] described part 72 as an internal ‘horizontal partition’ and not a vertical front wall panel”
In response to the amendment  of claim 1which altered the meaning of and distance between the claimed front and rear walls, the present office action points to the wall of 11 opposite 11a as disclosing a vertical front wall, which discloses the “minimum necessary distance” limitation insofar as it is currently understood.

Applicant argues: “Fujiwara FIG.8 plainly shows its front wall panel is curved outward, and not at all vertical”
The plain meaning of claim term “vertical” is taken as

1a: perpendicular to the plane of the horizon or to a primary axis : UPRIGHT
b(1): located at right angles to the plane of a supporting surface
(2): lying in the direction of an axis : LENGTHWISE
The four walls of 11, as shown in Fujiwara, are clearly shown as upright even if not perfectly flat, and as the definition of vertical does not require planarity, the walls of 11 would be understood by one of ordinary skill in the art to disclose vertical walls, additionally paragraph [0045] specifically discloses 11 as “vertical surface” at the front.

Applicant argues: “Fujiwara FIG.10 does not show any bending of part 1, nor any other part”
Both FIG.8 and FIG.10 clearly show that the housing of Fujiwara transitions from the sides of 1 to the top of 1 through a number of bending edges.

Applicant argues “Fujiwara FIG.2, part 20, is not bent upward from the top of the front wall panel”
As noted in the office action of record, paragraph [0063] describes FIG.2 as “The display unit 2 in the maximally tilted-up state is tilted at an angle of, for example, 32.5.degree. with respect to a horizontal plane.” Beyond utilization of the word “tilt” as opposed to “bent” the structure of Fujiwara is analogous to the claimed structure, and one of ordinary skill would understand that given its broadest reasonable interpretation (MPEP 2111) Fujiwara’s “tilt” is analogous to the claimed “bent” of the present claims.


As noted above, limitations from the specification are not read into the claims, as such, being attached to the primary enclosure is read as sufficient to disclose the claimed display panel as claimed, no “same bent piece” is claimed nor is any limitation that the viewing angle begin from the top of the front wall, indeed the claim specifically requires that the viewing angle be measured “relative to the horizontal plane”.

Applicant argues “none of which is part of the primary enclosure”
As no “primary enclosure” is claimed, it is unclear how this argument relates to the claimed structure.

Applicant argues “part 22 is bent upwards, rather than downwards relative to the ’21 face of 20’. See Fujiwara FIG.7(b).”
FIG.7(b) shows at least one downward bend from the 21 face of 20 along 2A to 22, this appears to satisfy/disclose the limitation argued.

Applicant argues: “further, the back edge of Fujiwara part 20 is not at a 90 degree angle, but instead is less than 90 degrees as a result of the tapered rise on the back edge of 20 relative to part 2C”
It is noted that paragraph [0063] cited in the rejection of record of Fujiwara discusses that arms 22 has a horizontal section, and that wall 12a forms a vertical section, and so in the closed 

Applicant argues: “(part 20), is not part of the primary enclosure”
As noted above, it is unclear how this related to the claimed structure as no “primary enclosure” is claimed.

Applicant argues: “Further, Fujiwara part 21 is described as merely ‘a portrait-type LCD panel’ but fails to disclose a complete electronic display assembly with attached circuity required to drive said display as in the present invention”
As noted above limitations from the specification will not be read into the claims. No attached circuitry, nor driving circuitry is claimed, and such elements may not be read into the claims.

Applicant argues: “No ‘bisecting line’ is illustrated on FIG.6”
The language of the rejection has been simplified, to explain:
Paragraph [0063] describes the angle of the display as being 32.5, and 3 is described as extending in a horizontal direction (e.g. 0 degrees), paragraph [0064] states that when fully raised arm 22b is horizontal, so when fully raised the angle between 3 and 20 mirrors the angle between 22b and 20.



Applicant argues: “no fixed angle exists between Fujiwara parts 3 and 20”
As noted above Fujiwara paragraphs [0063] and [0064] specifically set forth an angle of 32.5 between 3 and 20, as 3 is describe as horizontal in paragraph [0049].
Further, the claim as it currently appears does not recite a “fixed angle”, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues: “Fujiwara part 11a is described as ‘a front panel’ [0071], not a ‘back wall panel’.”
It is noted that limitations such as “front” or “back” are terms of perspective, a term that relates more to how the device is intended to be used than the structure, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114).

Arguments with respect to “primary enclosure” have already been addressed above.

Applicant argues: “Fujiwara part 11 is described as ‘apparatus casing’ [0049], however the top of part 20 does not extend to the back wall of part 11, nor even connect to it.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Arguments with respect to the limitation “vertical” have already been addressed above.
Arguments with respect to “front” and “back” have already been addressed above.

Applicant argues: “Further, the front and back walls of Fujiwara part 11 are not parallel, as plainly shown by both FIG.4 and FIG.6 wherein the front wall is bent outwards, and the back wall consists of three angles, each of which is obtuse relative to said front wall”
As noted above, the front surface of 11 is explicitly recited as “vertical” in paragraph [0045], and even if the back wall consists of three angles going from negative to positive, there is at least one portion of both walls where they are parallel, which is sufficient to disclose the “parallel” limitation as claimed.

In response to the amendment of claim 1, element 74 is no longer cited in the rejection of record.

Applicant argues: “Fujiwara part 5 is described as ‘a paper feed opening for setting recording paper’ [0045] and not a hole”
One of ordinary skill in the art would understand that an “opening” as that of Fujiwara would disclose a “hole” as claimed, as these words are synonym, and the present application 

Applicant argues: “Fujiwara FIG.8 has no parts 3, 31, or 61 as described by the examiner”
FIG.5 of Fujiwara shows element 3, 31, and 61 labeled, FIG.8 shows those same elements however unlabeled, and further shows cut-out sections in 3 for 31 and 61.

Applicant argues: “While Fujiwara part 3 ‘key operation section’ [0052] includes slots for keys to protrude, they do not anchor encoders nor any other parts.”
It is pointed out in section “a” of the rejection that 3 and 61 together discloses the “encoder panel”, as 3 includes slots for keys to 61, then it meets the argued limitation.

Applicant argues: “Fujiwara part 61 is described as a “control circuit substrate” that sits “under the rubber key” [0053], not a “round button” as described by the Examiner.”
FIG.5 clearly shows a round button 31, FIG.6 clearly shows that buttons 31 extend down to 61, as such Fujiwara discloses the argued limitation(s).

Applicant argues: “While Fujiwara part 3 “Key Operation Section” [0052] appears to includes one round hole, that hole is nowhere near any vertical panel, and its location appears to be arbitrary rather than at a specific distance-based on external criteria as set forth in the present invention.”


Applicant argues: “Fujiwara fails to describe any "encoder", let alone one attached to that enclosure or with an "attached knob" as set forth in the present invention.”
Fujiwara describes 61 as a “key operation section control circuit substrate” and further describes “command signals caused by key operation”, one of ordinary skill would understand that 61 of Fujiwara is a keypress encoder, encoding a keypress into a command signal. FIG.6 shows each 31 attached to 61 via 32. One of ordinary skill would understand that a keypress to each 31 corresponds to an encoded command signal from 61.

Applicant argues: “Fujiwara FIG.4 does not include any ‘third panel held below 3’, instead only showing part 61 which is described as a "control circuit substrate" below 3.”
The rejection of record points to 22 as disclosing the claimed “third panel”, 22 is explicitly disclosed as being stopped from making contact with 3/61 by means of “stopper” 14.

Applicant argues: “More importantly, even assuming, arguendo, that Fujiwara part 3 is part of the enclosure, the relationship between that part any the other parts of the Fujiwara enclosure bear virtually no resemblance to the present invention, as part 3 sits on the opposite 
This argument appears to be drawn not to the claim, but to features of the disclosure, as noted above limitations from the specification will not be read into the claims. Insofar as an encoder and third panel is claimed, 61 is attached to 3 shown FIG.4, and 22 is attached to 3 by a gap shown FIG.3.

Applicant argues: “The fact that Fujiwara part ‘20 may be raised above 3 as indicated FIG.2’ is inapposite.”
As 22 serves as the base and fulcrum for 20, and serves as the means by which 20 is raised above 3, 20 being raised above 3 is entirely on point.

Applicant argues: “The present invention describes the highest fixed point of the enclosure as sufficient to protect the top of the encoder with attached knob.”
No “highest fixed point” is recited in the current claims of record, further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sufficient to protect the top of the encoder with attached knob.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Arguments with respect to an “encoder” are already addressed above.


As Fujiwara at least discloses an embodiment where 20 is positioned above 3, then it meets the claim, even if there are alternate configurations which do not meet the claims, the remainder of the argument is addressed to features not claims, which are addressed above.

Arguments with respect to an “encoder” are already addressed above.

Applicant argues: “Fujiwara part 61 is on the opposite side of the part 20 display panel from the back wall, and includes no corresponding ‘encoder panel’ as in the present invention.
The position of Fujiwara part 61 appears to be arbitrary as it is not located any particular distance from the back wall panel(s) of part 11. Further, said position is unrelated to any desire to avoid having an encoder, or even any button, extending beyond said back wall panel as in the present invention.”
Beyond the encoder argument, already addressed above, it is unclear how this argument is relevant to the claims or rejection of record, the claim requires that “no part of said encoder extends beyond the back wall panel”, and as 61 does not extend beyond 11, Fujiwara discloses the argued limitation(s).

Applicant argues: “Fujiwara fails to describe any relationship between the distance between the front and back walls of part 11.

As a first matter with respect to the argued limitations, there are 112 issues with regards to the “minimized overall distance”, as there is no basis provided by the specification by which one of ordinary skill may ascertain what structure defines a “minimized overall distance” from a distance that is insufficiently “minimized overall”.
In regards to the substance of the argument: Fujiwara paragraph [0007] describes an alternative structure where an “extra space” 104 must be used to accommodate the hinge mechanism for the display, and paragraph [0016] sets forth that the device of FIG.1-FIG.10 minimizes that additional “extra space”, and so would disclose a “minimized overall distance” with respect to the FIG.11(a) embodiment, as the original disclosure provided no basis upon which to judge “minimized overall distance”, the minimized distance of Fujiwara is understood to disclose the limitation insofar as it may be understood by one of ordinary skill in the art.

Applicant argues: “Fujiwara FIG.8 does not identify any part 1 as described by the Examiner.” and “Neither FIG.8 nor any other Fujiwara drawing illustrate any corresponding bottom part of the enclosure as in the present invention, and in fact there is no indication that the Fujiwara enclosure is formed from two distinct parts as in the present invention.”
FIG.8 shows a cutaway section of 1, including a clearly shown bottom portion that forms a panel atop which the rest of the structure of 1 is built, and which is shown extending at least some way up into 1, and which is nested at least in part, such as by 11a (unlabeled) on the left side of FIG.8. Further no “two distinct parts” is recited in the claims. Applicant does not come forward with any reason why the clearly shown bottom of 1 in FIG.8 is not a “bottom panel”.

Arguments with respect to a “bottom panel” have already been addressed above.
Arguments with respect to “two distinct parts” have already been addressed above.

Applicant argues: “Neither FIG.8 nor any other Fujiwara drawing illustrates any distinct bottom panel. Instead, Fujiwara FIG.8 plainly shows the bottom of part 1 consists of at least four (4) separate sections.”
The claim of record does not limit the bottom panel to any number of sections, further, the claims utilize open ended “comprising” language:
I. COMPRISING
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, un-recited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.
(MPEP 2111.03(I))
As Fujiwara at least discloses a bottom panel then it meets the claim. 

Applicant argues: “Fujiwara part 72 is described as an internal ‘horizontal partition’ whose ‘main function is to separate the printer mechanism from the leg portion accommodating space’ [0070], rather than external ‘vertical side panels’ as described by the Examiner.”
In view of the amendment the vertical side panels are disclosed by walls 71a and 71c, see rejection above.

Applicant argues: “Further, no Fujiwara drawing illustrates a separate bottom part that consists exclusively of a ‘bottom panel’ and ‘two parallel side panels bent 90 degrees upward’ as in the present invention. On the contrary, Fujiwara FIGS.2 and 10 appear to show a short base, 
As noted above the claims utilize open ended “comprising” language (MPEP 2111.03(I)), and so the claimed “bottom panel” does not consist “exclusively” of a bottom and two sides, but may comprise other elements, so long as the prior art discloses a bottom and two parallel sides it discloses the argued limitation(s).

Applicant argues: “Neither Fujiwara FIG.8 nor any other Fujiwara drawing illustrate separate top and bottom parts of that enclosure, let alone any bottom part that follows the contours of the profile of, and/or nests within, a top part.”
As pointed out in the rejection above, at least FIG. 1 clearly shows top sections, while FIG. 8 and FIG. 10 show the structures which are claimed to be nested within the top sections of 1. Further the claim(s) does not recite “separate” top and bottom parts and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues: “No cite has been provided by the Examiner on this line and no part of Fujiwara discloses a two part nesting enclosure.”
The final line of the claim presents no new structural limitations, as such there is nothing additional to be cited, the figures already cited clearly already show the completed structure.
The “two part” argument has already been addressed above.

Arguments with respect to opening 5 of Fujiwara have already been addressed above.

Applicant argues: “Further, and contrary to the Examiner's assertion, Fujiwara part 5 is plainly off-center as shown in FIG.2.”
FIG.5 clearly shows buttons and the holes for buttons 31 centered in 3 and above 61.

Applicant argues: “Neither part 5 nor 31 are on a separate panels behind the display. Instead, the off-center ‘paper feed opening’ is in the front panel and the ‘keytops’ are positioned immediately in front of the Fujiwara display at the far right of the top of that enclosure. See Fujiwara FIG.2.”
No “separate panels behind the display” is claimed, see citation of In re Van Geuns above.

Applicant argues: “Finally, the Examiner has failed to acknowledge the adjective ‘equally’ as set forth in claim 2 of the present invention, instead improperly substituting the non-synonymous adjective ‘easily’. While Fujiwara parts 5 and 31 are easily accessible, they are not centered and therefore not ‘equally’ accessible to right of left handed users.”
The action of record specifically states: (e.g. 31 and 5 shown easily accessible FIG.2), As there are no blocking elements to the left or right of 3, one of ordinary skill would understand it to be equally accessible. Applicant fails to provide any rationale as to why the structure of 3/31/61 would not meet this limitation, as 31 is clearly shown centered over 61 FIG.5.

The argument with respect to “front” and “back” has already been addressed above.



Applicant argues: “Fujiwara part 41 is a hinged top cover [0057] and not a "hole" as claimed by the Examiner. Further, part 41, in no way, "allows for access to and ventilation of the insides of scanner" but instead covers the "transparent glass" "placement stage" for the fax machine. [0057].”
One of ordinary skill in the art would understand that when hole 33 of the present application has a jack plugged therein the hole still exists, in the same manner even when 41 of Fujiwara is covering the hole in 1 the hole continues to exist, as 41 provides access above 72 FIG.10 described paragraph [0074] the one of ordinary skill would understand that it also provides access to 61, as required by the claim.

Applicant argues: “Fujiwara part 5 is described as ‘a paper feed opening’ whose purpose is ‘for setting recording paper’ [0045] and is wholly unrelated to ‘air movement, and therefor [sic] heat dissipation’.”
Applicant has chosen to recite their claim in terms of the function of the device, as 5 is an opening through the housing, one of ordinary skill would understand that spaces through which paper may be moved, so too may air. 
In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for 
[N]othing in Schreiber’s [applicant’s] claim suggests that Schreiber’s container is 'of a different shape’ than Harz’s [patent]. In fact, [ ] an embodiment according to Harz (Fig. 5) and the embodiment depicted in figure 1 of Schreiber’s application have the same general shape. For that reason, the examiner was justified in concluding that the opening of a conically shaped top as disclosed by Harz is inherently of a size sufficient to ‘allow [ ] several kernels of popped popcorn to pass through at the same time’ and that the taper of Harz’s conically shaped top is inherently of such a shape ‘as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake of a package when the top is mounted to the container.’ The examiner therefore correctly found that Harz established a prima facie case of anticipation.
Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.

Applicant argues: “While Fujiwara describes an ‘imaging lens’ which lies below the ‘placement stage’ [0057], that lens is remote from, and not part of the display panel.”
As a first matter, it must be noted that the argued claim recites: “for said electronic display assembly” not “display panel”, and so this argument does not directly address the actual rejection of record. As the “imaging lens” is part of 4 and is below 21 (the elements of the prior art that disclose the claimed “electronic display assembly”) it meets the claim. It is unclear why applicant asserts that the lens is removed from the disclosed display panel, when the display panel is not recited in the argued claim.

Applicant argues: “Muraki paragraph [0077] describes internal shielding for a control board, and not any part of the external enclosure.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally it is noted that no “external enclosure” is recited in claim 6. As Muraki teaches forming a top part of a single sheet of metal, then it teaches the limitations of claim 6.

Applicant argues” Muraki further describes the external enclosure as "an injection molding of synthetic resin" [0065] rather than sheet metal as in the present invention.”
As Muraki at least teaches “a single piece of sheet of metal is used to create said top part” then it meets the claim, even if it discloses other features as well, see arguments/citation with respect to utilization of a transitional term “comprising” above.

Applicant argues: “Fujiwara similarly identifies its display panel housing as "made of resin" [0048].”
See citation of In re Keller above, Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP 2145)


While using injection-molded plastic to create an enclosure is, standing alone, obvious. Using injection-molded plastic to create the enclosure described in Claim 1 is not. 
As such, Claim 6 of the present invention should be allowed.”
This argument follows from a citation of the 103 rejection of claim 7, for purposes of argument, recitation of “claim 8” and “claim 6” in the argument directly above are understood to be reference to claim 7.
Beyond this it is unclear what applicant is specifically arguing, Claim 1 is rejected utilizing Fujiwara, and whether or not Muraki discloses the limitations of claim 1, it does teach the limitation(s) of claim 7 for the reasons set out above. Claim 7 is not analyzed in a vacuum, but is instead analyzed as one of ordinary skill would analyze it, provided the evidence of the prior art.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Fujiwara already discloses the limitations of claim 1 for the reasons set out in the rejection of claim 1 above.

As the prior art references were published prior to the filing of the present application the prior art serves to establish the level of ordinary skill.
For the reasons pointed out in the rejection of claim 7 above, such indications of obviousness and nonobviousness taken from the explicit recitation of Muraki, the additional limitations of claim 7 would be obvious.
It is unclear what additional consideration(s) applicant believes should be applied to an analysis under 35 U.S.C. 103, however whatever these may be, the argument does not point out error in the rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841